Name: Commission Delegated Regulation (EU) 2018/540 of 23 November 2017 amending Regulation (EU) No 347/2013 of the European Parliament and of the Council as regards the Union list of projects of common interest
 Type: Delegated Regulation
 Subject Matter: energy policy;  European construction
 Date Published: nan

 6.4.2018 EN Official Journal of the European Union L 90/38 COMMISSION DELEGATED REGULATION (EU) 2018/540 of 23 November 2017 amending Regulation (EU) No 347/2013 of the European Parliament and of the Council as regards the Union list of projects of common interest THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 347/2013 of the European Parliament and of the Council of 17 April 2013 on guidelines for trans-European energy infrastructure and repealing Decision No 1364/2006/EC and amending Regulations (EC) No 713/2009, (EC) No 714/2009 and (EC) No 715/2009 (1), and in particular Article 3(4) thereof, Whereas: (1) Regulation (EU) No 347/2013 establishes a framework for the identification, planning and implementation of projects of common interest (PCIs) which are required to implement the nine strategic geographical energy infrastructure priority corridors identified in the fields of electricity, gas and oil, and the three Union-wide energy infrastructure priority areas for smart grids, electricity highways and carbon dioxide transportation networks. (2) Pursuant to Regulation (EU) No 347/2013, the Commission is empowered to establish the Union list of PCIs (Union list). (3) Projects proposed for the inclusion in the Union list have been assessed by the regional groups and meet the criteria laid down in Article 4 of Regulation (EU) No 347/2013. (4) The draft regional lists of PCIs were agreed by the regional groups at technical-level meetings. Following positive opinions of the Agency for the Cooperation of Energy Regulators (ACER) on 10 October 2017 on the consistent application of the assessment criteria and the cost/benefit analysis across regions, the regional groups' decision-making bodies adopted the regional lists on 17 October 2017. Pursuant to Article 3(3)(a) of Regulation (EU) No 347/2013, prior to the adoption of the regional lists, all proposed projects were approved by the Member States to whose territory the projects relate. (5) Organisations representing relevant stakeholders, including producers, distribution system operators, suppliers, and consumer and environmental protection organisations were consulted on the projects proposed for inclusion in the Union list. (6) PCIs should be listed per strategic trans-European energy infrastructure priorities in the order laid down in Annex I to Regulation (EU) No 347/2013. The Union list should not contain any ranking of projects. (7) PCIs should be listed either as stand-alone PCIs or as a part of a cluster of several PCIs because they are interdependent or (potentially) competing. (8) The Union list is established every two years, therefore the Union list established by Commission Delegated Regulation (EU) 2016/89 (2) is no longer valid and should be replaced. (9) Regulation (EU) No 347/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex VII to Regulation (EU) No 347/2013 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 115, 25.4.2013, p. 39. (2) Commission Delegated Regulation (EU) 2016/89 of 18 November 2015 amending Regulation (EU) No 347/2013 of the European Parliament and of the Council as regards the Union list of projects of common interest (OJ L 19, 27.1.2016, p. 1). ANNEX Annex VII to Regulation (EU) No 347/2013 is replaced by the following: ANNEX VII THE UNION LIST OF PROJECTS OF COMMON INTEREST (UNION LIST), REFERRED TO IN ARTICLE 3(4) A. PRINCIPLES APPLIED IN ESTABLISHING THE UNION LIST (1) Clusters of PCIs Some PCIs form part of a cluster because of their interdependent, potentially competing or competing nature. The following types of cluster of PCIs are established: (a) a cluster of interdependent PCIs is defined as a Cluster X, including the following PCIs:. Such cluster has been formed to identify PCIs that are all needed to address the same bottleneck across country borders and provide synergies if implemented together. In this case, all the PCIs have to be implemented to realise the EU-wide benefits; (b) a cluster of potentially competing PCIs is defined as a Cluster X, including one or more of the following PCIs:. Such cluster reflects an uncertainty around the extent of the bottleneck across country borders. In this case, not all the PCIs included in the cluster have to be implemented. It is left to the market to determine whether one, several or all PCIs are to be implemented, subject to the necessary planning, permit and regulatory approvals. The need for PCIs shall be reassessed in a subsequent PCI identification process, including with regard to the capacity needs; and (c) a cluster of competing PCIs is defined as a Cluster X, including one of the following PCIs:. Such cluster addresses the same bottleneck. However, the extent of the bottleneck is more certain than in the case of a cluster of potentially competing PCIs, and therefore only one PCI has to be implemented. It is left to the market to determine which PCI is to be implemented, subject to the necessary planning, permit and regulatory approvals. Where necessary, the need for PCIs shall be reassessed in a subsequent PCI identification process. All PCIs are subject to the same rights and obligations established under Regulation (EU) No 347/2013. (2) Treatment of substations and compressor stations Substations and back-to-back electricity stations and gas compressor stations are considered as parts of PCIs if they are geographically located on transmission lines. Substations, back-to-back stations and compressor stations are considered as stand-alone PCIs and are explicitly listed on the Union list if their geographical location is different from transmission lines. They are subject to the rights and obligations laid down in Regulation (EU) No 347/2013. (3) Projects that are no longer considered PCIs and projects that became part of other PCIs (a) Several projects included in the Union lists established by Regulation (EU) No 1391/2013 and Regulation (EU) 2016/89 are no longer considered PCIs for one or more of the following reasons:  the project has already been commissioned or is to be commissioned in the near future and so it would not benefit from the provisions of Regulation (EU) No 347/2013;  according to new data the project does not satisfy the general criteria;  a promoter has not re-submitted the project in the selection process for this Union list; or  the project was ranked lower than other candidate PCIs in the selection process. These projects (with the exception of the projects commissioned) may be considered for inclusion in the next Union list if the reasons for non-inclusion in the current Union list no longer apply. Such projects are not PCIs, but are listed for reasons of transparency and clarity with their original PCI numbers in Part C of this Annex as Projects no longer considered PCIs. (b) Furthermore, some projects included in the Union lists established by Regulation (EU) No 1391/2013 and Regulation (EU) 2016/89 became during their implementation process integral parts of other (clusters of) PCIs. Such projects are no longer considered independent PCIs, but are listed for reasons of transparency and clarity with their original PCI numbers in Annex VII(C) as Projects that are now integral parts of other PCIs. (4) Definition of PCIs with double labelling as electricity highways PCIs with double labelling as electricity highways means PCIs which belong to one of the priority electricity corridors and to the priority thematic area electricity highways. B. THE UNION LIST OF PROJECTS OF COMMON INTEREST (1) Priority Corridor Northern Seas Offshore Grid (NSOG) No Definition 1.1 Cluster Belgium  United Kingdom[currently known as NEMO], including the following PCIs: 1.1.1 Interconnection between Gezelle (BE) and the vicinity of Richborough (UK) 1.1.2 Internal line between the vicinity of Richborough and Canterbury (UK) 1.3 Cluster Denmark  Germany, including the following PCIs: 1.3.1 Interconnection between Endrup (DK) and NiebÃ ¼ll (DE) 1.3.2 Internal line between NiebÃ ¼ll and BrunsbÃ ¼ttel (DE) 1.4 Cluster Denmark  Germany, including the following PCIs: 1.4.1 Interconnection between KassÃ ¸ (DK) and Audorf (DE) 1.4.2 Internal line between Audorf and Hamburg/Nord (DE) 1.4.3 Internal line between Hamburg/Nord and Dollern (DE) 1.6 France  Ireland interconnection between La Martyre (FR) and Great Island or Knockraha (IE) [currently known as Celtic Interconnector] 1.7 Cluster France  United Kingdom interconnections, including one or more of the following PCIs: 1.7.1 Interconnection between Cotentin (FR) and the vicinity of Exeter (UK) [currently known as FAB] 1.7.2 Interconnection between Tourbe (FR) and Chilling (UK) [currently known as IFA2] 1.7.3 Interconnection between Coquelles (FR) and Folkestone (UK) [currently known as ElecLink] 1.7.4 Interconnection between Le Havre (FR) and Lovedean (UK) [currently known as AQUIND] 1.7.5 Interconnection between the vicinity of Dunkerque (FR) and the vicinity of Kingsnorth (UK) [currently known as Gridlink] 1.8 Cluster Germany  Norway [currently known as NordLink] 1.8.1 Interconnection between Wilster (DE) and Tonstad (NO) 1.8.2 Reinforcement of internal lines in southern Norway 1.9 1.9.1 Ireland  United Kingdom interconnection between Wexford (IE) and Pembroke, Wales (UK) [currently known as Greenlink] 1.10 Cluster United Kingdom  Norway interconnections, including one or more of the following PCIs: 1.10.1 Interconnection between Blythe (UK) and Kvilldal (NO) [currently known as North Sea Link] 1.10.2 Interconnection between Peterhead (UK) and Simadalen (NO) [currently known as NorthConnect] 1.12 Cluster of electricity storage facilities in United Kingdom, including one or more of the following PCIs: 1.12.1 Compressed air energy storage in Larne 1.12.2 Compressed air energy storage in Cheshire 1.12.3 Compressed air energy storage in Middlewich [currently known as CARES] 1.12.4 Hydro-pumped electricity storage at Cruachan II 1.12.5 Hydro-pumped electricity storage at Coire Glas 1.13 Interconnection between Iceland and United Kingdom [currently known as Ice Link] 1.14 Interconnection between Revsing (DK) and Bicker Fen (UK) [currently known as Viking Link] 1.15 Interconnection between the Antwerp area (BE) and the vicinity of Kemsley (UK) 1.16 Interconnection between Netherlands and United Kingdom 1.17 Compressed air energy storage in Zuidwending (NL) 1.18 Offshore hydro-pumped electricity storage facility in Belgium [currently known as iLand] (2) Priority Corridor North-South Electricity Interconnections in Western Europe (NSI West Electricity) No Definition 2.2 2.2.1 First interconnection between Lixhe (BE) and Oberzier (DE) [currently known as ALEGrO] 2.2.4 Second interconnection between Belgium and Germany 2.4 Interconnection between Codrongianos (IT), Lucciana (Corsica, FR) and Suvereto (IT) [currently known as SACOI 3] 2.5 2.5.1 Interconnection between Grande Ile (FR) and Piossasco (IT) [currently known as Savoie-Piemont] 2.7 Interconnection between Aquitaine (FR) and the Basque country (ES) [currently known as Biscay Gulf] 2.9 Internal line between Osterath and Philippsburg (DE) to increase capacity at western borders [currently known as Ultranet] 2.10 Internal line between BrunsbÃ ¼ttel-GrÃ ¿Ã ²gartach and Wilster-Grafenrheinfeld (DE) to increase capacity at northern and southern borders [currently known as Suedlink] 2.13 Cluster Ireland  United Kingdom interconnections, including the following PCIs: 2.13.1 Interconnection between Woodland (IE) and Turleenan (UK) 2.13.2 Interconnection between Srananagh (IE) and Turleenan (UK) 2.14 Interconnection between Thusis/Sils (CH) and Verderio Inferiore (IT) [currently known as Greenconnector] 2.15 2.15.1 Interconnection between Airolo (CH) and Baggio (IT) 2.16 Cluster of internal lines, including the following PCIs: 2.16.1 Internal line between Pedralva and Sobrado (PT), formerly designated Pedralva and Alfena (PT) 2.16.3 Internal line between Vieira do Minho, Ribeira de Pena and Feira (PT), formerly designated Frades B, Ribeira de Pena and Feira (PT) 2.17 Portugal  Spain interconnection between Beariz  FontefrÃ ­a (ES), Fontefria (ES)  Ponte de Lima (PT) (formerly Vila Fria/Viana do Castelo) and Ponte de Lima  Vila Nova de FamalicÃ £o (PT) (formerly Vila do Conde) (PT), including substations in Beariz (ES), FontefrÃ ­a (ES) and Ponte de Lima (PT) 2.18 Capacity increase of hydro-pumped electricity storage in Kaunertal, Tyrol (AT) 2.23 Internal lines at the Belgian north border between Zandvliet and Lillo-Liefkenshoek (BE),and between Liefkenshoek and Mercator, including a substation in Lillo (BE)[currently known as BRABO II + III] 2.24 Internal Belgian Backbone West between Horta-Mercator (BE) 2.27 2.27.1 Interconnection between AragÃ ³n (ES)and Atlantic Pyrenees (FR) 2.27.2 Interconnection between Navarra (ES) and Landes (FR) 2.28 2.28.1 Hydro-pumped electricity storage Mont-Negre (ES) 2.28.2 Hydro-pumped electricity storage Navaleo (ES) 2.28.3 Hydro-pumped electricity storage Girones & RaÃ ¯mats (ES) (3) Priority Corridor North-South Electricity Interconnections in Central Eastern and South Europe (NSI East Electricity) No Definition 3.1 Cluster Austria  Germany, including the following PCIs: 3.1.1 Interconnection between St. Peter (AT) and Isar (DE) 3.1.2 Internal line between St. Peter and Tauern (AT) 3.1.4 Internal line between Westtirol and Zell-Ziller (AT) 3.2 3.2.2 Internal line between Lienz and Obersielach (AT) 3.4 Interconnection between Wurmlach (AT) and Somplago (IT) 3.7 Cluster Bulgaria  Greece between Maritsa East 1 and N. Santa and the necessary internal reinforcements in Bulgaria, including the following PCIs: 3.7.1 Interconnection between Maritsa East 1 (BG) and N. Santa (EL) 3.7.2 Internal line between Maritsa East 1 and Plovdiv (BG) 3.7.3 Internal line between Maritsa East 1 and Maritsa East 3 (BG) 3.7.4 Internal line between Maritsa East 1 and Burgas (BG) 3.8 Cluster Bulgaria  Romania capacity increase [currently known as Black Sea Corridor], including the following PCIs: 3.8.1 Internal line between Dobrudja and Burgas (BG) 3.8.4 Internal line between Cernavoda and Stalpu (RO) 3.8.5 Internal line between Gutinas and Smardan (RO) 3.9 3.9.1 Interconnection between Ã ½erjavenec (HR)/HÃ ©vÃ ­z (HU) and Cirkovce (SI) 3.10 Cluster Israel  Cyprus  Greece [currently known as EUROASIA Interconnector], including the following PCIs: 3.10.1 Interconnection between Hadera (IL) and Kofinou (CY) 3.10.2 Interconnection between Kofinou (CY) and Korakia, Crete (EL) 3.10.3 Internal line between Korakia, Crete and Attica region (EL) 3.11 Cluster of internal lines in Czech Republic, including the following PCIs: 3.11.1 Internal line between Vernerov and Vitkov (CZ) 3.11.2 Internal line between Vitkov and Prestice (CZ) 3.11.3 Internal line between Prestice and Kocin (CZ) 3.11.4 Internal line between Kocin and Mirovka (CZ) 3.11.5 Internal line between Mirovka and line V413 (CZ) 3.12 Internal line in Germany between Wolmirstedt and Bavaria to increase internal North-South transmission capacity 3.14 Internal reinforcements in Poland [part of the cluster currently known as GerPol Power Bridge], including the following PCIs: 3.14.2 Internal line between Krajnik and Baczyna (PL) 3.14.3 Internal line between MikuÃ owa and Ã wiebodzice (PL) 3.14.4 Internal line between Baczyna and Plewiska (PL) 3.16 3.16.1 Interconnection Hungary  Slovakia between GabÃ ikovo (SK) and GÃ ¶nyÃ ± (HU) and VeÃ ¾kÃ ½ Ã ur (SK) 3.17 Interconnection Hungary  Slovakia between SajÃ ³vÃ ¡nka (HU) and RimavskÃ ¡ Sobota (SK) 3.21 Interconnection between Salgareda (IT) and DivaÃ a  Bericevo region (SI) 3.22 Cluster Romania  Serbia [currently known as Mid Continental East Corridor] and Italy  Montenegro, including the following PCIs: 3.22.1 Interconnection between Resita (RO) and Pancevo (RS) 3.22.2 Internal line between Portile de Fier and Resita (RO) 3.22.3 Internal line between Resita and Timisoara/Sacalaz (RO) 3.22.4 Internal line between Arad and Timisoara/Sacalaz (RO) 3.22.5 Interconnection between Villanova (IT) and Lastva (ME) 3.23 Hydro-pumped electricity storage in Yadenitsa (BG) 3.24 Hydro-pumped electricity storage in Amfilochia (EL) 3.27 Interconnection between Sicily (IT) and Tunisia node (TU) [currently known as ELMED] (4) Priority Corridor Baltic Energy Market Interconnection Plan (BEMIP Electricity) No Definition 4.1 Denmark  Germany interconnection between IshÃ ¸j/BjÃ ¦verskov (DK) and Bentwisch (DE) via offshore windparks Kriegers Flak (DK) and Baltic 1 and 2 (DE) [currently known as Kriegers Flak Combined Grid Solution] 4.2 Cluster Estonia  Latvia between Kilingi-NÃ µmme and Riga [currently known as Third interconnection], including the following PCIs: 4.2.1 Interconnection between Kilingi-NÃ µmme (EE) and Riga CHP2 substation (LV) 4.2.2 Internal line between Harku and Sindi (EE) 4.2.3 Internal line between Riga CHP 2 and Riga HPP (LV) 4.4 4.4.1 Internal line between Ventspils, Tume and Imanta (LV) 4.4.2 Internal line between Ekhyddan and Nybro/HemsjÃ ¶ (SE) 4.5 4.5.2 Internal line between StanisÃ awÃ ³w and OstroÃ Ãka(PL) 4.6 Hydro-pumped electricity storage in Estonia 4.7 Capacity increase of hydro-pumped electricity storage at Kruonis (LT) 4.8 Integration and synchronisation of the Baltic States' electricity systemwith the European networks, including the following PCIs: 4.8.1 Interconnection between Tartu (EE) and Valmiera (LV) 4.8.2 Internal line between Balti and Tartu (EE) 4.8.3 Interconnection between Tsirguliina (EE) and Valmiera (LV) 4.8.4 Internal line between Eesti and Tsirguliina (EE) 4.8.5 Internal line between substation in Lithuania and state border (LT) 4.8.7 Internal line between Paide and Sindi (EE) 4.8.8 Internal line between Vilnius and Neris (LT) 4.8.9 Further infrastructure aspects of the synchronisation of the Baltic States' electricity system with the European networks 4.10 Cluster Finland  Sweden [currently known as Third interconnection Finland  Sweden], including the following PCIs: 4.10.1 Interconnection between northern Finland and northern Sweden 4.10.2 Internal line between Keminmaa and PyhÃ ¤nselkÃ ¤ (FI) (5) Priority Corridor North-South Gas Interconnections in Western Europe (NSI West Gas) No Definition 5.1 5.1.1 Physical reverse flow at Moffat interconnection point (IE/UK) 5.1.2 Upgrade of the SNIP (Scotland to Northern Ireland) pipeline to accommodate physical reverse flow between Ballylumford and Twynholm 5.1.3 Development of the Islandmagee Underground Gas Storage (UGS) facility at Larne (Northern Ireland) 5.3 Shannon LNG Terminal and connecting pipeline (IE) 5.4 5.4.1 Interconnection ES-PT (3rd interconnection)  1st phase 5.4.2 Interconnection ES-PT (3rd interconnection)  2nd phase 5.5 5.5.1 South Transit East Pyrenees [currently known as STEP] 5.5.2 Eastern Gas Axis Spain  France  interconnection point between Iberian Peninsula and France, including the compressor stations at St-Avit, Palleau and St. Martin de Crau [currently known as Midcat] 5.10 Reverse flow interconnection on TENP pipeline in Germany 5.11 Reverse flow interconnection between Italy and Switzerland at Passo Gries interconnection point 5.19 Connection of Malta to the European gas network  pipeline interconnection with Italy at Gela 5.21 Adaptation low to high calorific gas in France and Belgium (6) Priority Corridor North-South Gas Interconnections in Central Eastern and South Eastern Europe (NSI East Gas) No Definition 6.2 Interconnection between Poland, Slovakia, Czech Republic and Hungary with the related internal reinforcements, including one or more of the following PCIs groups: 6.2.1 Poland  Slovakia interconnection 6.2.2 North  South Gas Corridor in Eastern Poland and 6.2.10 Poland  Czech Republic interconnection [currently known as Stork II] 6.2.11 North  South Gas Corridor in Western Poland 6.2.12 Tvrdonice-LibhoÃ ¡Ã ¥ pipeline, including upgrade of CS BÃ eclav (CZ), and the following PCIs: 6.2.13 Increase of the transmission capacity at the Slovakia  Hungary interconnection 6.2.14 Enhancement of the Hungarian transmission system between VecsÃ ©s and VÃ ¡rosfÃ ¶ld required for the increased capacity at the Slovakia-Hungary interconnection 6.4 PCI Bidirectional Austrian  Czech interconnection (BACI) between Baumgarten (AT)  Reinthal (CZ/AT)  BÃ eclav (CZ), with capacity up to 6,57 bcm/a (1) 6.5 Cluster Krk LNG terminalwith connecting and evacuation pipelines towards Hungary and beyond, including the following PCIs: 6.5.1 Development of a LNG terminal in Krk (HR) up to 2,6 bcm/a  Phase I and connecting pipeline OmiÃ ¡alj  Zlobin (HR) 6.5.5 Compressor station 1 at the Croatian gas transmission system 6.5.6 Expansion of LNG terminal in Krk (HR) above 2,6 bcm/a  Phase II and evacuation pipelines Zlobin  Bosiljevo  Sisak  Kozarac  Slobodnica (HR) 6.8 Cluster Interconnection Greece  Bulgaria, and necessary reinforcements in Bulgaria, including the following PCIs: 6.8.1 Interconnection Greece  Bulgaria [currently known as IGB] between Komotini (EL) and Stara Zagora (BG) and compressor station at Kipi (EL) 6.8.2 Rehabilitation, modernization and expansion of the Bulgarian transmission system 6.9 6.9.1 LNG terminal in northern Greece 6.10 PCI Gas interconnection Bulgaria  Serbia [currently known as IBS] 6.20 Cluster increase storage capacity in South-Eastern Europe, including one or more of the following PCIs: 6.20.2 Chiren UGS expansion (BG) 6.20.3 South Kavala UGS facility and metering and regulating station (EL) and one of the following PCIs: 6.20.4 Depomures storage in Romania 6.20.6 Sarmasel underground gas storage in Romania 6.23 Hungary  Slovenia interconnection (Nagykanizsa  TornyiszentmiklÃ ³s (HU)  Lendava (SI)  KidriÃ evo) 6.24 Cluster phased capacity increase on the Bulgaria  Romania  Hungary  Austria bidirectional transmission corridor (currently known as ROHUAT/BRUA) to enable 1,75 bcm/a in the 1st phase, 4,4 bcm/a in the 2nd phase, and including new resources from the Black Sea in the 2nd and/or 3rd phase: 6.24.1 ROHUAT/BRUA  1st phase, including:  Romanian-Hungarian reverse flow: Hungarian section 1st stage compressor station at CsanÃ ¡dpalota  Development of the transmission capacity in Romania from PodiÃor to Recas, including, a new pipeline, metering station andthree new compressor stations in Podisor, Bibesti and Jupa  GCA Mosonmagyarovar compressor station (development on the Austrian side) 6.24.4 ROHUAT/BRUA 2nd phase, including:  VÃ ¡rosfÃ ¶ld-Ercsi  GyÃ r pipeline (HU)  Ercsi-SzÃ ¡zhalombatta pipeline (HU)  VÃ ¡rosfÃ ¶ld compressor station (HU)  Expansion of the transmission capacity in Romania from Recas to Horia towards Hungary up to 4,4 bcm/a and expansion of the compressor stations in Podisor, Bibesti and Jupa  Black Sea shore  PodiÃor (RO) pipeline for taking over the Black sea gas  Romanian-Hungarian reverse flow: Hungarian section 2nd stage compressor station at CsanÃ ¡dpalota or AlgyÃ  (HU) 6.24.10 ROHUAT/BRUA  3rd phase, including:  Enhancement of the Romanian transmission system between Onesti-Isaccea and reverse flow at Isaccea  Enhancement of the Romanian transmission system between Onesti  Nadlac  Extension of the Romanian transmission system for taking over gas from the Black Sea shore 6.25 Cluster infrastructure to bring new gas to the Central and South-Eastern European region with the aim of diversification, including the following PCIs, developed in a coordinated and efficient manner: 6.25.1 Pipeline system from Bulgaria via Romania and Hungary to Slovakia [currently known as Eastring] 6.25.4 Infrastructure to allow the development of the Bulgarian gas hub 6.26 6.26.1 Cluster Croatia  Slovenia  Austria at Rogatec, including:  Interconnection Croatia  Slovenia (LuÃ ko  Zabok  Rogatec)  Compressor station KidriÃ evo, 2nd phase of upgrade (SI)  Compressor stations 2 and 3 at the Croatian gas transmission system  GCA 2015/08: Entry/Exit Murfeld (AT)  Upgrade of Murfeld/CerÃ ¡ak interconnection (AT-SI)  Upgrade of Rogatec interconnection (7) Priority Corridor Southern Gas Corridor (SGC) No Definition 7.1 PCI Cluster of integrated, dedicated and scalable transport infrastructure and associated equipment for the transportation of a minimum of 10 bcm/a of new sources of gas from the Caspian Region, crossing Azerbaijan, Georgia and Turkey and reaching EU markets in Greece and Italy, and including the following PCIs: 7.1.1 Gas pipeline to the EU from Turkmenistan and Azerbaijan, via Georgia and Turkey, [currently known as the combination of Trans-Caspian Gas Pipeline (TCP), South-Caucasus Pipeline FutureExpansion (SCPFX) and Trans Anatolia Natural Gas Pipeline (TANAP)] 7.1.3 Gas pipeline from Greece to Italy via Albania and the Adriatic Sea [currently known as Trans-Adriatic Pipeline (TAP)], including metering and regulating station and compressor station at Nea Messimvria 7.3 PCI Cluster infrastructure to bring new gas from the East Mediterranean gas reserves, including: 7.3.1 Pipeline from the East Mediterranean gas reserves to Greece mainland via Crete [currently known as EastMed Pipeline], with metering and regulating station at Megalopoli and dependent on it the following PCIs: 7.3.3 Offshore gas pipeline connecting Greece and Italy [currently known as Poseidon Pipeline] 7.3.4 Reinforcement of the South-North internal transmission capacities in Italy [currently known as Adriatica Line] 7.5 Development of gas infrastructure in Cyprus [currently known as Cyprus Gas2EU] (8) Priority Corridor Baltic Energy Market Interconnection Plan in Gas (BEMIP Gas) No Definition 8.1 8.1.1 Interconnection Estonia  Finland [currently known as Balticconnector] 8.2 Cluster infrastructure upgrade in the Eastern Baltic Sea region, including the following PCIs: 8.2.1 Enhancement of Latvia  Lithuania interconnection 8.2.2 Enhancement of Estonia  Latvia interconnection 8.2.4 Enhancement of InÃ ukalns Underground Gas Storage (LV) 8.3 Cluster infrastructure, including the following PCIs: 8.3.1 Reinforcement of Nybro  Poland/Denmark Interconnection 8.3.2 Poland Denmark interconnection [currently known as Baltic Pipe] 8.5 Poland-Lithuania interconnection [currently known as GIPL] 8.6 Gothenburg LNG terminal in Sweden 8.7 Capacity extension of Ã winoujÃ cie LNG terminal in Poland (9) Priority Corridor Oil Supply Connections in Central Eastern Europe (OSC) No Definition 9.1 Adamowo  Brody pipeline: pipeline connecting the JSC Uktransnafta's handling site in Brody (Ukraine) and Adamowo Tank Farm (Poland) 9.2 Bratislava  Schwechat  Pipeline: pipeline linking Schwechat (Austria) and Bratislava (Slovak Republic) 9.4 Litvinov (Czech Republic)  Spergau (Germany) pipeline: the extension project of the Druzhba crude oil pipeline to the refinery TRM Spergau 9.5 Cluster Pomeranian pipeline (Poland), including the following PCIs: 9.5.1. Construction of oil terminal in GdaÃ sk (phase II) 9.5.2. Expansion of the Pomeranian pipeline: the second line of the pipeline 9.6 TAL Plus: capacity expansion of the TAL pipeline between Trieste (Italy) and Ingolstadt (Germany) (10) Priority Thematic Area Smart Grids Deployment No Definition 10.3 SINCRO.GRID (Slovenia, Croatia) - An innovative integration of synergetic, mature technology-based solutions in order to increase the security of operations of the Slovenian and Croatian electricity systems simultaneously 10.4 ACON (Czech Republic, Slovakia) - The main goal of ACON (Again COnnected Networks) is to foster the integration of the Czech and the Slovak electricity markets 10.5 ALPGRID (Austria, Italy) - An innovative integration of synergetic, mature, technology-based solutions in order to simultaneously increase the operational efficiency of the Italian and Austrian regional electricity systems 10.6 Smart Border Initiative (France, Germany) - The Smart Border Initiative will connect policies designed by France and Germany in order to support their cities and territories in their energy transition strategies and European market integration (11) Priority Thematic Area Electricity Highways List of PCIs with double labelling as electricity highways No Definition Priority Corridor Northern Seas Offshore Grid (NSOG) 1.1 1.1.1 Interconnection between Gezelle (BE) and the vicinity of Richborough (UK) 1.3 Cluster Denmark  Germany, including the following PCIs: 1.3.1 Interconnection between Endrup (DK) and NiebÃ ¼ll (DE) 1.3.2 Internal line between NiebÃ ¼ll and BrunsbÃ ¼ttel (DE) 1.4 Cluster Denmark  Germany, including the following PCIs: 1.4.1 Interconnection between KassÃ ¸ (DK) and Audorf (DE) 1.4.2 Internal line between Audorf and Hamburg/Nord (DE) 1.4.3 Internal line between Hamburg/Nord and Dollern (DE) 1.6 France  Ireland interconnection between La Martyre (FR) and Great Island or Knockraha (IE) [currently known as Celtic Interconnector] 1.7 Cluster France  United Kingdom interconnections, including one or more of the following PCIs: 1.7.1 Interconnection between Cotentin (FR) and the vicinity of Exeter (UK) [currently known as FAB] 1.7.2 Interconnection between Tourbe (FR) and Chilling (UK) [currently known as IFA2] 1.7.3 Interconnection between Coquelles (FR) and Folkestone (UK) [currently known as ElecLink] 1.7.4 Interconnection between Le Havre (FR) and Lovedean (UK) [currently known as AQUIND] 1.7.5 Interconnection between the vicinity of Dunkerque(FR) and the vicinity of Kingsnorth (UK) [currently known as Gridlink] 1.8 Cluster Germany  Norway [currently known as NordLink] 1.8.1 Interconnection between Wilster (DE) and Tonstad (NO) 1.8.2 Reinforcement of internal lines in southern Norway 1.10 Cluster United Kingdom  Norway interconnections, including one or more of the following PCIs: 1.10.1 Interconnection between Blythe (UK) and Kvilldal (NO) [currently known as North Sea Link] 1.10.2 Interconnection between Peterhead (UK) and Simadalen (NO) [currently known as NorthConnect] 1.13 Interconnection between Iceland and United Kingdom [currently known as Ice Link] 1.14 Interconnection between Revsing (DK) and Bicker Fen (UK) [currently known as Viking Link] 1.15 Interconnection between the Antwerp area (BE) and the vicinity of Kemsley (UK) 1.16 Interconnection between Netherlands and United Kingdom Priority Corridor North-South Electricity Interconnections in Western Europe (NSI West Electricity) 2.2 2.2.1 First interconnection between Lixhe (BE) and Oberzier (DE) [currently known as ALEGrO] 2.2.4 Second interconnection between Belgium and Germany 2.4 Interconnection between Codrongianos (IT), Lucciana (Corsica, FR) and Suvereto (IT) [currently known as SACOI 3] 2.5 2.5.1 Interconnection between Grande Ile (FR) and Piossasco (IT) [currently known as Savoie- Piemont] 2.7 Interconnection between Aquitaine (FR) and the Basque country (ES) [currently known as Biscay Gulf] 2.9 Internal line between Osterath and Philippsburg (DE) to increase capacity at western borders [currently known as Ultranet] 2.10 Internal line between BrunsbÃ ¼ttel-GrÃ ¿Ã ²gartach and Wilster-Grafenrheinfeld (DE) to increase capacity at northern and southern borders [currently known as Suedlink] 2.13 Cluster Ireland  United Kingdom interconnections, including the following PCIs: 2.13.1 Interconnection between Woodland (IE) and Turleenan (UK) 2.13.2 Interconnection between Srananagh (IE) and Turleenan (UK) Priority Corridor North-South Electricity Interconnections in Central Eastern and South Europe (NSI East Electricity) 3.10 Cluster Israel  Cyprus  Greece [currently known as EUROASIA Interconnector], including the following PCIs: 3.10.1 Interconnection between Hadera (IL) and Kofinou (CY) 3.10.2 Interconnection between Kofinou (CY) and Korakia, Crete (EL) 3.10.3 Internal line between Korakia, Crete and Attica region (EL) 3.12 Internal line in Germany between Wolmirstedt and Bavaria to increase internal North-South transmission capacity 3.27 Interconnection between Sicily (IT) and Tunisia node (TU) [currently known as ELMED] Priority Corridor Baltic Energy Market Interconnection Plan (BEMIP Electricity) 4.1 Denmark  Germany interconnection between Tolstrup Gaarde (DK) and Bentwisch (DE) via offshore windparks Kriegers Flak (DK) and Baltic 1 and 2 (DE) [currently known as Kriegers Flak Combined Grid Solution] (12) Cross-border carbon dioxide network No Definition 12.1 Teesside CO2 hub (United Kingdom,in further phases Netherlands, Belgium, Germany) 12.2 CO2-Sapling Transport and Infrastructure Project (United Kingdom,in further phases Netherlands, Norway) 12.3 The Rotterdam Nucleus (Netherlands and United Kingdom) 12.4 CO2 cross-border transport connections between emission sources in United Kingdom and Netherlands and a storage site in Norway C. LISTS OF THE PROJECTS NO LONGER CONSIDERED PCIS AND OF THE PROJECTS THAT ARE NOW INTEGRAL PARTS OF OTHER PCIs (1) Priority Corridor Northern Seas Offshore Grid (NSOG) PCI numbers of the projects no longer considered PCIs 1.1.3 1.2 1.5 1.9.2 1.9.3 1.9.4 1.9.5 1.9.6 1.11.1 1.11.2 1.11.3 1.11.4 (2) Priority Corridor North-South Electricity Interconnections in Western Europe (NSI West Electricity) PCI numbers of the projects no longer considered PCIs 2.2.2 2.2.3 2.3.1 2.3.2 2.5.2 2.6 2.8 2.11.1 2.11.2 2.11.3 2.12 2.15.2 2.15.3 2.15.4 2.16.2 2.19 2.20 2.21 2.22 2.25.1 2.25.2 2.26 Projects that are now integral parts of other PCIs Original PCI number of the project Number of a PCI in which the project is now integrated 2.1 3.1.4 (3) Priority Corridor North-South Electricity Interconnections in Central Eastern and South Europe (NSI East Electricity) PCI numbers of the projects no longer considered PCIs 3.1.3 3.2.1 3.2.3 3.3 3.5.1 3.5.2 3.6.1 3.6.2 3.8.2 3.8.3 3.8.6 3.9.2 3.9.3 3.9.4 3.13 3.14.1 3.15.1 3.15.2 3.16.2 3.16.3 3.18.1 3.18.2 3.19.2 3.19.3 3.20.1 3.20.2 3.25 3.26 Projects that are now integral parts of other PCIs Original PCI number of the project Number of a PCI in which the project is now integrated 3.19.1 3.22.5 (4) Priority Corridor Baltic Energy Market Interconnection Plan (BEMIP Electricity) PCI numbers of the projects no longer considered PCIs 4.5.1 4.5.3 4.5.4 4.5.5 4.8.6 Projects that are now integral parts of other PCIs Original PCI number of the project Number of a PCI in which the project is now integrated 4.3 4.8.9 4.9 4.8.9 (5) Priority Corridor North-South Gas Interconnections in Western Europe (NSI West Gas) PCI numbers of the projects no longer considered PCIs 5.2 5.6 5.7.1 5.7.2 5.9 5.12 5.13 5.14 5.15.1 5.15.2 5.15.3 5.15.4 5.15.5 5.16 5.17.1 5.17.2 5.18 5.20 Projects that are now integral parts of other PCIs Original PCI number of the project Number of a PCI in which the project is now integrated 5.8.1 5.5.2 5.8.2 5.5.2 (6) Priority Corridor North-South Gas Interconnections in Central Eastern and South Eastern Europe (NSI East Gas) PCI numbers of the projects no longer considered PCIs 6.3 6.5.3 6.5.4 6.7 6.8.3 6.9.2 6.9.3 6.11 6.12 6.16 6.17 6.19 6.20.1 6.20.5 6.21 6.22.1 6.22.2 6.25.2 Projects that are now integral parts of other PCIs Original PCI number of the project Number of a PCI in which the project is now integrated 6.1.1 6.2.10 6.1.2 6.2.11 6.1.3 6.2.11 6.1.4 6.2.11 6.1.5 6.2.11 6.1.6 6.2.11 6.1.7 6.2.11 6.1.8 6.2.2 6.1.9 6.2.11 6.1.10 6.2.2 6.1.11 6.2.2 6.1.12 6.2.12 6.2.3 6.2.2 6.2.4 6.2.2 6.2.5 6.2.2 6.2.6 6.2.2 6.2.7 6.2.2 6.2.8 6.2.2 6.2.9 6.2.2 6.5.2 6.5.6 6.6 6.26.1 6.8.4 6.25.4 6.13.1 6.24.4 6.13.2 6.24.4 6.13.3 6.24.4 6.14 6.24.1 6.15.1 6.24.10 6.15.2 6.24.10 6.18 7.3.4 6.24.2 6.24.1 6.24.3 6.24.1 6.24.5 6.24.4 6.24.6 6.24.4 6.24.7 6.24.4 6.24.8 6.24.4 6.24.9 6.24.4 6.25.3 6.24.10 6.26.2 6.26.1 6.26.3 6.26.1 6.26.4 6.26.1 6.26.5 6.26.1 6.26.6 6.26.1 (7) Priority Corridor Southern Gas Corridor (SGC) PCI numbers of the projects no longer considered PCIs 7.1.2 7.1.5 7.1.7 7.2.1 7.2.2 7.2.3 7.4.1 7.4.2 Projects that are now integral parts of other PCIs Original PCI number of the project Number of a PCI in which the project is now integrated 7.1.6 7.1.3 7.1.4 7.3.3 7.3.2 7.5 (8) Priority Corridor Baltic Energy Market Interconnection Plan in Gas (BEMIP Gas) PCI numbers of the projects no longer considered PCIs 8.1.2.1 8.1.2.2 8.1.2.3 8.1.2.4 8.2.3 8.4 8.8 (9) Priority Corridor Oil Supply Connections in Central Eastern Europe (OSC) PCI numbers of the projects no longer considered PCIs 9.3 (10) Priority Thematic Area Smart Grids Deployment PCI numbers of the projects no longer considered PCIs 10.1 10.2 (11) Priority Thematic Area Electricity Highways PCI numbers of the projects no longer considered PCIs 1.5 (1) Implementation of BACI as a PCI will depend on the outcome of the pilot project Trading Regional Upgrade.